 

ICOX INNOVATIONS INC.
(the “Issuer”)

 

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(SHARES)

 

INSTRUCTIONS TO SUBSCRIBER

 

1. You must complete all the information in the boxes on page 2 and sign where
indicated with an “X”.     2. You must complete and sign Exhibit A “Canadian
Investor Questionnaire” that starts on page 15. The purpose of this form is to
determine whether you meet the standards for participation in a private
placement under applicable Canadian securities laws. In order for the Issuer to
satisfy its obligations under applicable Canadian securities laws, you may be
required to provide additional evidence to verify the information you have
provided in Exhibit B.     3. If you are a “U.S. Purchaser”, as defined in
Exhibit C, and you are a current security holder of the Issuer or have a
substantive pre-existing relationship with the Issuer you must complete and sign
BOTH Exhibit A “Canadian Investor Questionnaire” that starts on page 16 AND
Exhibit B “United States Accredited Investor Questionnaire” that starts on page
29.     4. Unless you are subscribing through a person registered as a
registered firm, registered individual or an exempt market dealer (each as
defined in National Instrument 31-103 – Registration Requirements and
Exemptions), or you are subscribing directly from the Issuer without the
involvement of a finder, you must complete and sign Exhibit C “Risk
Acknowledgement Form”, that starts on page 34.     5. All subscription funds
must be in U.S. Dollars.

 

   

 - 2 - 

 

ICOX INNOVATIONS INC.

 

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

 

The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase from ICOX Innovations Inc. (the “Issuer”) that number of shares of
common stock of the Issuer (each, a “Share”) set out below at a price of $1.00
per Share. The Subscriber agrees to be bound by the terms and conditions set
forth in the attached “Terms and Conditions of Subscription for Shares”.



 [ex10-1_001.jpg]

 

   

 - 3 - 

 

ACCEPTANCE

 

The Issuer hereby accepts the Subscription (as defined herein) on the terms and
conditions contained in this private placement subscription agreement (this
“Agreement”) as of the _____ day of ___________, 2018 (the “Closing Date”).

 

ICOX INNOVATIONS INC.         Per:       Authorized Signatory  

 

Address: 4101 Redwood Avenue, Building F     Los Angeles, CA 90066   Email:    
Attention: Michael Blum  

 

   

 - 4 - 

 

TERMS AND CONDITIONS OF SUBSCRIPTION FOR SHARES

 

1. Subscription

 

1.1 On the basis of the representations and warranties, and subject to the terms
and conditions, set forth in this Agreement, the Subscriber hereby irrevocably
subscribes for and agrees to purchase such number of Shares as is set forth on
page 2 of this Agreement at a price of $1.00 per Shares for the Subscription
Amount shown on page 2 of this Agreement, which is tendered herewith (such
subscription and agreement to purchase being the “Subscription”), and the Issuer
agrees to sell the Shares to the Subscriber, effective upon the Issuer’s
acceptance of this Agreement.

 

1.2 The Subscriber acknowledges that the Shares have been offered to the
Subscriber as part of an offering by the Issuer of additional Shares to other
subscribers for gross proceeds of up to $5,000,000 (or any such greater or
lesser amount as may be determined by the Issuer in its sole discretion) (the
“Offering”).

 

1.3 All dollar amounts referred to in this Agreement are in lawful money of
United States, unless otherwise indicated.

 

2. Payment

 

2.1 The Subscription Amount must accompany this Subscription and will be paid
wire transfer to the Issuer pursuant to wiring instructions provided in Exhibit
D at page 32. The Subscriber irrevocably authorizes the Clark Wilson LLP (the
“Issuer’s Counsel”) to immediately deliver the Subscription Amount to the Issuer
upon receipt of the Subscription Amount from the Subscriber, notwithstanding
that such delivery may be made by the Issuer’s Counsel to the Issuer prior to
the closing of the Offering (the “Closing”). The Subscriber authorizes the
Issuer to treat the Subscription Amount as an interest free loan until the
Closing.

 

2.2 The Subscriber acknowledges and agrees that this Agreement, the Subscription
Amount and any other documents or monies delivered in connection herewith will
be held by or on behalf of the Issuer. In the event that this Agreement is not
accepted by the Issuer for whatever reason, which the Issuer expressly reserves
the right to do, the Issuer will return the Subscription Amount (without
interest thereon and less any wire charges) and any other documents delivered in
connection herewith to the Subscriber at the address of the Subscriber as set
forth on page 2 of this Agreement, or as otherwise directed by the Subscriber.

 

3. Documents Required from Subscriber

 

3.1 Prior to the Closing, the Subscriber must complete, sign and return to the
Issuer the following documents:

 

  (a) this Agreement;         (b) the Canadian Investor Questionnaire (the
“Canadian Questionnaire”) attached as Exhibit A that starts on page 15, along
with any additional evidence that may be requested by the Issuer to verify the
information provided in the Canadian Questionnaire;         (c) if the
Subscriber is a U.S. Purchaser (as defined in Exhibit B), and you are a current
security holder of the Issuer or have a substantive pre-existing relationship
with the Issuer, the United States Accredited Investor Questionnaire (the “U.S.
Questionnaire” and, together with the Canadian Questionnaire, the
“Questionnaires”) attached as Exhibit B that starts on page 29 along with any
additional evidence that may be requested by the Issuer to verify the
information provided in the U.S. Questionnaire;         (d) if the Subscriber is
not subscribing through a person registered as a registered firm, registered
individual or an exempt market dealer (each as defined in National Instrument
31-103 – Registration Requirements and Exemptions), or the Subscriber is
acquiring the Shares directly from the Issuer without the involvement of a
finder, the “Risk Acknowledgement Form” attached hereto as Exhibit C, which is
on page 34; and         (e) such other supporting documentation that the Issuer
may request to establish the Subscriber’s qualification as a qualified investor,

 

and the Subscriber acknowledges and agrees that the Issuer will not consider the
Subscription for acceptance unless the Subscriber has provided all of such
documents to the Issuer.

 

   

 - 5 - 

 

3.2 As soon as practicable upon any request by the Issuer, the Subscriber will
complete, sign and return to the Issuer any additional documents,
questionnaires, notices and undertakings as may be required by any regulatory
authorities or applicable laws.

 

3.3 The Issuer and the Subscriber acknowledge and agree that the Issuer’s
Counsel has acted as legal counsel only to the Issuer and is not protecting the
rights and interests of the Subscriber. The Subscriber acknowledges and agrees
that the Issuer and the Issuer’s Counsel have given the Subscriber the
opportunity to seek, and are hereby recommending that the Subscriber obtain,
independent legal advice with respect to the subject matter of this Agreement,
and the Subscriber hereby represents and warrants to the Issuer and the Issuer’s
Counsel that the Subscriber has sought such independent legal advice or waives
such advice.

 

4. Conditions and Closing

 

4.1 The Closing Date will occur on such date as may be determined by the Issuer
in its sole discretion. The Issuer may, at its discretion, elect to close the
Offering in one or more closings.

 

4.2 The Closing is conditional upon and subject to:

 

  (a) the Issuer having obtained all necessary approvals and consents, including
applicable regulatory approvals, for the Offering;         (b) the issue and
sale of the Shares being exempt from the requirement to file a prospectus and
the requirement to deliver an offering memorandum under applicable securities
laws relating to the sale of the Shares, or the Issuer having received such
orders, consents or approvals as may be required to permit such sale without the
requirement to file a prospectus or deliver an offering memorandum; and        
(c) the Issuer having obtained the approval of any stock exchange upon which the
Shares are then listed and trading, if applicable, for the Offering.

 

4.3 The Subscriber acknowledges that a certificate or direct registration
statement representing the Shares will be available for delivery within five
business days of the Closing Date, provided that the Subscriber has satisfied
the requirements of Section 3 hereof and the Issuer has accepted this Agreement.

 

   

 - 6 - 

 

5. Acknowledgements and Agreements of the Subscriber

 

5.1 The Subscriber acknowledges and agrees that:

 

  (a) except as provided in this Agreement, none of the Shares have been or will
be registered under the United States Securities Act of 1933, as amended (the
“1933 Act”), or under any securities or “blue sky” laws of any state of the
United States, and, unless so registered, may not be offered or sold in the
United States or, directly or indirectly, to any U.S. Person (as defined in
Section 6.2), except in accordance with the provisions of Regulation S under the
1933 Act (“Regulation S”), pursuant to an effective registration statement under
the 1933 Act, or pursuant to an exemption from, or in a transaction not subject
to, the registration requirements of the 1933 Act, and in each case only in
accordance with applicable state, provincial and foreign securities laws;      
  (b) hedging transactions involving the Shares may not be conducted unless such
transactions are in compliance with the provisions of the 1933 Act and in each
case only in accordance with applicable securities laws;         (c) the Issuer
has not undertaken, and will have no obligation, to register any of the Shares
under the 1933 Act or any other applicable securities laws;   (d) the Issuer
will refuse to register the transfer of any of the Shares to a U.S. Person not
made pursuant to an effective registration statement under the 1933 Act or
pursuant to an available exemption from the registration requirements of the
1933 Act, and in each case in accordance with all applicable laws;         (e)
the decision to execute this Agreement and to acquire the Shares has not been
based upon any oral or written representation as to fact or otherwise made by or
on behalf of the Issuer and such decision is based entirely upon a review of any
public information which has been filed by the Issuer with the United States
Securities and Exchange Commission (the “SEC”) or EDGAR at www.sec.gov
(collectively, the “Public Record”);         (f) the Issuer has not solicited
the Subscriber using any registration statement filed by the Issuer with the SEC
and the Subscriber has not reviewed or relied on such registration statement in
connection with the Subscribers decision to invest in the Shares;         (g)
the Issuer and others will rely upon the truth and accuracy of the
acknowledgements, representations, warranties, covenants and agreements of the
Subscriber contained in this Agreement and the Questionnaires, as applicable,
and the Subscriber agrees that if any of such acknowledgements, representations
and agreements are no longer accurate or have been breached, the Subscriber will
promptly notify the Issuer;         (h) there are risks associated with the
purchase of the Shares, as more fully described in this Agreement and the
Issuer’s periodic disclosure forming part of the Public Record;         (i) the
Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity to
ask questions of and receive answers from the Issuer in connection with the
distribution of the Shares hereunder, and to obtain additional information, to
the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Issuer;

 



   

 - 7 - 

 

  (j) a portion of this Offering may be sold pursuant to an agreement between
the Issuer and one or more agents registered in accordance with applicable
securities laws, in which case the Issuer will pay a fee and/or compensation
securities on terms as set out in such agreement;         (k) finder’s fees or
broker’s commissions may be payable by the Issuer to finders who introduce
subscribers to the Issuer;         (l) the books and records of the Issuer were
available upon reasonable notice for inspection, subject to certain
confidentiality restrictions, by the Subscriber during reasonable business hours
at its principal place of business, and all documents, records and books in
connection with the distribution of the Shares hereunder have been made
available for inspection by the Subscriber, the Subscriber’s legal counsel
and/or the Subscriber’s advisor(s);         (m) all of the information which the
Subscriber has provided to the Issuer is correct and complete, and if there
should be any change in such information prior to the Closing, the Subscriber
will immediately notify the Issuer, in writing, of the details of any such
change;         (n) the Issuer is entitled to rely on the representations and
warranties of the Subscriber contained in this Agreement and the Questionnaires,
as applicable;         (o) any resale of the Shares by the Subscriber will be
subject to resale restrictions contained in the securities laws applicable to
the Issuer, the Subscriber and any proposed transferee, and it is the
responsibility of the Subscriber to find out what those restrictions are and to
comply with such restrictions before selling any of the Shares;         (p) the
Subscriber has been advised to consult the Subscriber’s own legal, tax and other
advisors with respect to the merits and risks of an investment in the Shares and
with respect to applicable resale restrictions, and the Subscriber is solely
responsible (and the Issuer is not in any way responsible) for compliance with
any applicable:

 

  (i) laws of the jurisdiction in which the Subscriber is resident in connection
with the distribution of the Shares hereunder, and         (ii) resale
restrictions;

 

  (q) there may be material tax consequences to the Subscriber for any
acquisition or disposition of the Shares and the Issuer gives no opinion and
makes no representation to the Subscriber with respect to the tax consequences
to the Subscriber under federal, state, provincial, local or foreign tax laws
that may apply to the Subscriber’s acquisition or disposition of the Shares;    
    (r) the Subscriber consents to the placement of a legend or legends on any
certificate or other document evidencing any of the Shares setting forth or
referring to the restrictions on transferability and sale thereof contained in
this Agreement, with such legend(s) to be substantially as follows (although the
Subscriber acknowledges that the hold period on the Shares will be six months):

 

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THESE SECURITIES
SHALL NOT TRADE THE SECURITIES BEFORE [four months and one day from the Closing
Date.];

 

   

 - 8 - 

 

If the Subscriber is not resident in the United States:

 

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

 

If the Subscriber is resident in the United States:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

  (s) the Issuer has advised the Subscriber that the Issuer is relying on an
exemption from the requirements to provide the Subscriber with a prospectus and
to sell the Shares through a person registered to sell securities under Canadian
securities laws, and, as a consequence of acquiring the Shares pursuant to such
exemption, certain protections, rights and remedies provided by applicable
securities laws (including the various provincial securities acts), including
statutory rights of rescission or damages, will not be available to the
Subscriber;         (t) no securities commission or similar regulatory authority
has reviewed or passed on the merits of any of the Shares;         (u) there is
no government or other insurance covering any of the Shares; and         (v)
this Agreement is not enforceable by the Subscriber unless it has been accepted
by the Issuer and the Issuer reserves the right to reject this Subscription for
any reason.

 



   

 - 9 - 

 

6. Representations and Warranties of the Subscriber

 

6.1 The Subscriber hereby represents and warrants to the Issuer (which
representations and warranties will survive the Closing) that:

 

  (a) unless the Subscriber has completed Exhibit B, the Subscriber is not a
U.S. Person;         (b) the Subscriber is resident in the jurisdiction set out
on page 2 of this Agreement;         (c) if the Subscriber is resident outside
of Canada:

 

  (i) the Subscriber is knowledgeable of, or has been independently advised as
to, the applicable securities laws having application in the jurisdiction in
which the Subscriber is resident (the “International Jurisdiction”) which would
apply to the offer and sale of the Shares and the Subscriber will comply with
all laws of the International Jurisdiction,         (ii) the Subscriber is
purchasing the Shares pursuant to exemptions from prospectus or equivalent
requirements under applicable laws or, if such is not applicable, the Subscriber
is permitted to purchase the Shares under applicable securities laws of the
International Jurisdiction without the need to rely on any exemptions,        
(iii) the applicable securities laws of the International Jurisdiction do not
require the Issuer to make any filings or seek any approvals of any kind from
any securities regulator of any kind in the International Jurisdiction in
connection with the offer, issue, sale or resale of any of the Shares,        
(iv) the purchase of the Shares by the Subscriber does not trigger:

 

  A. any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or
        B. any continuous disclosure reporting obligation of the Issuer in the
International Jurisdiction, and

 

  (v) the Subscriber will, if requested by the Issuer, deliver to the Issuer a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Issuer, acting reasonably;

 

  (d) the Subscriber has the legal capacity and competence to enter into and
execute this Agreement and to take all actions required pursuant hereto and, if
the Subscriber is a corporate entity, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Agreement on behalf of the
Subscriber;

 



   

 - 10 - 

 

  (e) the entering into of this Agreement and the transactions contemplated
hereby do not result in the violation of any of the terms and provisions of any
law applicable to, or, if applicable, the constating documents of, the
Subscriber or of any agreement, written or oral, to which the Subscriber may be
a party or by which the Subscriber is or may be bound;         (f) the
Subscriber has duly executed and delivered this Agreement and it constitutes a
valid and binding agreement of the Subscriber enforceable against the Subscriber
in accordance with its terms;         (g) the Subscriber has received and
carefully read this Agreement;         (h) the Subscriber is aware that an
investment in the Issuer is speculative and involves certain risks, including
those risks disclosed in the Public Record and the possible loss of the entire
Subscription Amount;         (i) the Subscriber has made an independent
examination and investigation of an investment in the Shares and the Issuer and
agrees that the Issuer will not be responsible in any way for the Subscriber’s
decision to invest in the Shares and the Issuer;         (j) the Subscriber is
not an underwriter of, or dealer in, any of the Shares, nor is the Subscriber
participating, pursuant to a contractual agreement or otherwise, in the
distribution of the Shares;         (k) the Subscriber is not aware of any
advertisement of any of the Shares and is not acquiring the Shares as a result
of any form of general solicitation or general advertising, including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media, or broadcast over radio or television, or
any seminar or meeting whose attendees have been invited by general solicitation
or general advertising; and         (l) no person has made to the Subscriber any
written or oral representations:         (i) that any person will resell or
repurchase any of the Shares,         (ii) that any person will refund the
purchase price of any of the Shares, or         (iii) as to the future price or
value of any of the Shares.

 

6.2 In this Agreement, the term “U.S. Person” will have the meaning ascribed
thereto in Regulation S, and for the purpose of this Agreement includes, but is
not limited to: (a) any person in the United States; (b) any natural person
resident in the United States; (c) any partnership or corporation organized or
incorporated under the laws of the United States; (d) any partnership or
corporation organized outside the United States by a U.S. Person principally for
the purpose of investing in securities not registered under the 1933 Act, unless
it is organized or incorporated, and owned, by accredited investors who are not
natural persons, estates or trusts; or (e) any estate or trust of which any
executor or administrator or trustee is a U.S. Person.

 



   

 - 11 - 



 

7. Representations and Warranties of the Issuer

 

7.1 By executing this Subscription Agreement, the Issuer represents, warrants
and covenants to the Subscriber, which representations, warranties and covenants
will be true and correct as of the Closing with the same force and effect as if
made at and as of the Closing (and acknowledges that the Subscriber is relying
thereon) that:

 

  (a) the Issuer has been duly incorporated and organized and is a valid and
subsisting company under the laws of the State of Nevada, and is duly qualified
to carry on business in each jurisdiction wherein the carrying out of the
activities contemplated makes such qualifications necessary;         (b) the
Shares will be, upon receipt by the Issuer of full payment therefor, validly
issued, as fully paid and non-assessable;         (c) the Issuer has the full
corporate right, power and authority to execute this Subscription Agreement, and
to issue the Shares to the Subscriber pursuant to the terms of this Agreement;
and         (d) this Agreement constitutes a binding and enforceable obligation
of the Issuer, enforceable in accordance with its terms.

 

8. Representations and Warranties will be Relied Upon by the Issuer

 

8.1 The Subscriber acknowledges and agrees that the representations and
warranties contained in this Agreement are made by it with the intention that
such representations and warranties may be relied upon by the Issuer and the
Issuer’s Counsel in determining the Subscriber’s eligibility to purchase the
Shares under applicable laws, or, if applicable, the eligibility of others on
whose behalf the Subscriber is contracting hereunder to purchase the Shares
under applicable laws. The Subscriber further agrees that, upon issuance of the
Shares, it will be representing and warranting that the representations and
warranties contained herein are true and correct as at the Closing Date, and as
at the date of any issuance of Shares hereunder, with the same force and effect
as if they had been made by the Subscriber at such date and that they will
survive the purchase by the Subscriber of the Shares and will continue in full
force and effect notwithstanding any subsequent disposition by the Subscriber of
any of the Shares.

 

9. Acknowledgement and Waiver

 

9.1 The Subscriber has acknowledged that the decision to acquire the Shares was
solely made on the basis of the Public Record.

 



   

 - 12 - 

 

10. Collection of Personal Information

 

10.1 The Subscriber acknowledges and consents to the fact that the Issuer is
collecting the Subscriber’s personal information (as that term is defined under
applicable privacy legislation, including, without limitation, the Personal
Information Protection and Electronic Documents Act, S.C. 2000, c. 5 and any
other applicable similar, replacement or supplemental provincial or federal laws
in effect from time to time) for the purpose of fulfilling this Agreement and
completing the Offering. The Subscriber acknowledges that its personal
information (and, if applicable, the personal information of those on whose
behalf the Subscriber is contracting hereunder) may be included in record books
in connection with the Offering and may be disclosed by the Issuer to: (a) stock
exchanges or securities regulatory authorities, (b) the Issuer’s registrar and
transfer agent, (c) Canadian or international tax authorities, (d) authorities
pursuant to the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada) or similar legislation of other countries, and (e) any of the other
parties involved in the Offering, including the Issuer’s Counsel. In addition to
the foregoing, the Subscriber agrees and acknowledges that the Issuer may use
and disclose the Subscriber’s personal information as follows: (i) for internal
use with respect to managing the relationships between and contractual
obligations of the Issuer with the Subscriber (ii) for use and disclosure for
income tax related purposes, including, without limitation, where required by
law, disclosure to the Canada Revenue Agency; (iii) for disclosure to securities
regulatory authorities and other regulatory bodies with jurisdiction with
respect to reports of trades and similar regulatory filings; (iv) for disclosure
to a government or other authority to which the disclosure is required by court
order or subpoena compelling such disclosure and where there is no reasonable
alternative to such disclosure (v) for disclosure to personal advisers of the
Issuer and connection with the performance of their professional services; (vi)
for disclosure to any person where such disclosure is necessary for legitimate
business reasons and is made with the Subscriber’s prior written consent; (vii)
for disclosure to a court determining the rights of the parties under this
Agreement; or (viii) for use and disclosure as otherwise required or permitted
by law. By executing this Agreement, the Subscriber is deemed to be consenting
to the foregoing collection, use and disclosure of the Subscriber’s personal
information (and, if applicable, the personal information of those on whose
behalf the Subscriber is contracting hereunder) for the foregoing purposes, and
such other purposes as may be determined by the Issuer in order to comply with
applicable laws, and to the retention of such personal information for as long
as permitted or required by applicable laws. Notwithstanding that the Subscriber
may be purchasing the Shares as agent on behalf of an undisclosed principal, the
Subscriber agrees to provide, on request, particulars as to the nature and
identity of such undisclosed principal, and any interest that such undisclosed
principal has in the Issuer, all as may be required by the Issuer in order to
comply with the foregoing.

 

10.2 The Subscriber is hereby notified that:

 

  (a) the Issuer may deliver to any securities commission or other governmental
authority having jurisdiction over the Issuer, the Subscriber or this
Subscription, including any Canadian securities commissions, the SEC and/or any
state securities commissions (collectively, the “Commissions”), certain personal
information pertaining to the Subscriber, including the Subscriber’s full name,
residential address and telephone number, the number of Shares or other
securities of the Issuer owned by the Subscriber, the number of Shares purchased
by the Subscriber, the total Subscription Amount, the prospectus exemption
relied on by the Issuer and the date of distribution of the Shares;         (b)
such information is being collected indirectly by the Commissions under the
authority granted to them by applicable securities laws; and         (c) such
information is being collected for the purposes of the administration and
enforcement of applicable securities laws.

 

11. Anti-Money Laundering

 

11.1 The Subscription Amount, which will be advanced by the Subscriber to the
Issuer hereunder, does not and will not represent the proceeds of crime for the
purposes of the Proceeds of Crim (Money Laundering) and Terrorist Financing Act
(Canada), S.C. 2000, c. 17 (the “PCMLTFA”) or similar legislation of any other
applicable jurisdiction, and the Subscriber acknowledges that the Issuer may in
the future be required by law to disclose the name of the Subscriber and other
information relating to this Agreement and the subscription hereunder, on a
confidential basis, pursuant to the PCMLTFA or such similar legislation. To the
best of the Subscriber’s knowledge:

 

  (a) none of the subscription funds provided by the Subscriber have been or
will be derived directly or indirectly from or related to any activity that is
deemed criminal under the laws of Canada, the United States of America, or any
other jurisdiction, or are being rendered on behalf of a person or entity who
has not been identified to the Subscriber; and         (b) the Subscriber will
promptly notify the Issuer if it discovers that any of such representations
cease to be true and to provide the Issuer with appropriate information in
connection therewith.

 



   

 - 13 - 

 

12. Costs

 

12.1 The Subscriber acknowledges and agrees that all costs and expenses incurred
by the Subscriber (including any fees and disbursements of any legal counsel or
other advisor retained by the Subscriber) relating to the purchase of the Shares
will be borne by the Subscriber.

 

13. Governing Law

 

13.1 This Agreement, and all matters related hereto or arising herefrom, are and
will be, governed by the laws of the State of Nevada and the federal laws of the
United States applicable therein.

 

14. Survival

 

14.1 This Agreement, including, without limitation, the representations,
warranties and covenants contained herein, will survive and continue in full
force and effect and be binding upon the Issuer and the Subscriber,
notwithstanding the completion of the acquisition of the Shares by the
Subscriber.

 

15. Assignment

 

15.1 This Agreement is not transferable or assignable.

 

16. Severability

 

16.1 The invalidity or unenforceability of any particular provision of this
Agreement will not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.

 

17. Entire Agreement

 

17.1 Except as expressly provided in this Agreement and in the exhibits,
agreements, instruments and other documents attached hereto or contemplated or
provided for herein, this Agreement contains the entire agreement between the
parties with respect to the sale of the Shares and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by or of the Issuer, the Subscriber or anyone
else.

 

18. Notices

 

18.1 All notices and other communications hereunder will be in writing and will
be deemed to have been duly given if mailed or transmitted by any standard form
of telecommunication, including email or other means of electronic communication
capable of producing a printed copy. Notices to the Subscriber will be directed
to it at the address or email address of the Subscriber set forth on page 2 of
this Agreement and notices to the Issuer will be directed to it at the address
of the Issuer set forth on page 3 of this Agreement.

 

19. Beneficial Subscribers

 

19.1 Whether or not explicitly stated in this Agreement, any acknowledgement,
representation, warranty, covenant or agreement made by the Subscriber in this
Agreement, including the exhibits hereto, will be treated as if made by the
Disclosed Principal, if any.

 

20. Execution of Subscription Agreement

 

20.1 The Issuer and the Issuer’s Counsel will be entitled to rely on delivery by
facsimile machine or other means of electronic communication capable of
producing a printed copy of an executed copy of this Agreement, and acceptance
by the Issuer of such facsimile or electronic copy will be equally effective to
create a valid and binding agreement between the Subscriber and the Issuer in
accordance with the terms hereof. If less than a complete copy of this Agreement
is delivered to the Issuer or the Issuer’s Counsel prior to or at Closing, the
Issuer and the Issuer’s Counsel are entitled to assume that the Subscriber
accepts and agrees to all of the terms and conditions of the pages not delivered
prior to or at Closing unaltered.

 

21. Counterparts and Electronic Means

 

21.1 This Agreement may be executed in any number of counterparts, each of
which, when so executed and delivered, will constitute an original and all of
which together will constitute one instrument. Delivery of an executed copy of
this Agreement by email or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the Closing.

 

22. Exhibits

 

22.1 The exhibits attached hereto form part of this Agreement.

 

   

 - 14 - 

 

EXHIBIT A

 

CANADIAN INVESTOR QUESTIONNAIRE

 

Capitalized terms used in this Canadian Investor Questionnaire (this
“Questionnaire”) and not specifically defined have the meaning ascribed to them
in the Private Placement Subscription Agreement between the Subscriber (as
defined herein) and ICOX Innovations Inc. (the “Issuer”) to which this Exhibit A
is attached with respect to the purchase of shares of common stock of the Issuer
(the “Shares”).

 

In connection with the purchase by the Subscriber (being the undersigned, or if
the undersigned is purchasing the Shares as agent on behalf of a disclosed
beneficial Subscriber, such beneficial Subscriber, will be referred herein as
the “Subscriber”) of the Shares, the Subscriber hereby represents, warrants and
certifies to the Issuer that the Subscriber:

 

(i) is purchasing the Shares as principal (or deemed principal under the terms
of National Instrument 45-106 – Prospectus Exemptions adopted by the Canadian
Securities Administrators (“NI 45-106”));       (ii) (A) is resident in or is
subject to the laws of one of the following (check one):

 

[  ] Alberta [  ] New Brunswick [  ] Prince Edward Island       [  ] British
Columbia [  ] Nova Scotia [  ] Quebec       [  ] Manitoba [  ] Ontario [  ]
Saskatchewan       [  ] Newfoundland and Labrador [  ] Yukon         [  ]
Northwest Territories           [  ] United States: _________________________
(List State of Residence)

or

 

  (B) [  ] is resident in a country other than Canada or the United States; and
      (iii) has not been provided with any offering memorandum in connection
with the purchase of the Shares.

 

The Subscriber became aware of and interested in the Offering as a result of:
                                                                               
(insert description of how the Subscriber became aware of the Offering)

 



   

 - 15 - 

 

In connection with the purchase of the Shares, the Subscriber hereby represents,
warrants, covenants and certifies that the Subscriber meets one or more of the
following criteria:



 

  I. SUBSCRIBERS PURCHASING UNDER THE “ACCREDITED INVESTOR” EXEMPTION        
(a) the Subscriber is not a trust company or trust company registered under the
laws of Prince Edward Island that is not registered or authorized under the
Trust and Loan Companies Act (Canada) or under comparable legislation in another
jurisdiction of Canada,               (b) _______ the Subscriber is an
“accredited investor” within the meaning of NI 45-106, by virtue of satisfying
the indicated criterion below (YOU MUST INITIAL OR PLACE A CHECK-MARK ON THE
APPROPRIATE LINE(S)) (see certain guidance with respect to accredited investors
that starts on page 20 below)         [  ] (i) except in Ontario, a person
registered under the securities legislation of a jurisdiction of Canada as an
adviser or dealer,             [  ] (ii) an individual registered under the
securities legislation of a jurisdiction of Canada as a representative of a
person referred to in paragraph (i),             [  ] (iii) an individual
formerly registered under the securities legislation of a jurisdiction of
Canada, other than an individual formerly registered solely as a representative
of a limited market dealer under one or both of the Securities Act (Ontario) or
the Securities Act (Newfoundland and Labrador),             [  ] (iv) an
individual who, either alone or with a spouse, beneficially owns financial
assets having an aggregate realizable value that, before taxes but net of any
related liabilities, exceeds $1,000,000 (YOU MUST ALSO COMPLETE AND SIGN
APPENDIX “A” TO THIS QUESTIONNAIRE THAT STARTS ON PAGE 27),             [  ] (v)
an individual who beneficially owns financial assets having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
$5,000,000,             [  ] (vi) an individual whose net income before taxes
exceeded $200,000 in each of the 2 most recent calendar years or whose net
income before taxes combined with that of a spouse exceeded $300,000 in each of
the 2 most recent calendar years and who, in either case, reasonably expects to
exceed that net income level in the current calendar year (YOU MUST ALSO
COMPLETE AND SIGN APPENDIX “A” TO THIS QUESTIONNAIRE THAT STARTS ON PAGE 27),  
          [  ] (vii) an individual who, either alone or with a spouse, has net
assets of at least $5,000,000 (YOU MUST ALSO COMPLETE AND SIGN APPENDIX “A” TO
THIS QUESTIONNAIRE THAT STARTS ON PAGE 27),             [  ] (viii) a person,
other than an individual or investment fund, that has net assets of at least
$5,000,000 as shown on its most recently prepared financial statements and that
has not been created or used solely to purchase or hold securities as an
accredited investor as defined in this paragraph (viii),             [  ] (ix)
an investment fund that distributes or has distributed its securities only to:  
                (i) a person that is or was an accredited investor at the time
of the distribution,                     (ii) a person that acquires or acquired
securities in the circumstances referred to in Sections 2.10 [Minimum amount
investment] of NI 45-106, or 2.19 [Additional investment in investment funds] of
NI 45-106, or                     (iii) a person described in paragraph (i) or
(ii) that acquires or acquired securities under Section 2.18 [Investment fund
reinvestment] of NI 45-106,               [  ] (x) an investment fund that
distributes or has distributed securities under a prospectus in a jurisdiction
of Canada for which the regulator or, in Québec, the securities regulatory
authority, has issued a receipt,

 



   

 - 16 - 

 



    [  ] (xi) a trust company or trust corporation registered or authorized to
carry on business under the Trust and Loan Companies Act (Canada) or under
comparable legislation in a jurisdiction of Canada or a foreign jurisdiction,
acting on behalf of a fully managed account managed by the trust company or
trust corporation, as the case may be,               [  ] (xii) a person acting
on behalf of a fully managed account managed by that person, if that person is
registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction,                [  ] (xiii) a registered charity under the Income
Tax Act (Canada) that, in regard to the trade, has obtained advice from an
eligibility adviser or an adviser registered under the securities legislation of
the jurisdiction of the registered charity to give advice on the securities
being traded,                [  ] (xiv) an entity organized in a foreign
jurisdiction that is analogous to the entity referred to in paragraph (i) in
form and function, or                [  ] (xv) a person in respect of which all
of the owners of interests, direct, indirect or beneficial, except the voting
securities required by law to be owned by directors, are persons that are
accredited investors, and



 





(c) if the Subscriber is an “accredited investor” within the meaning of NI
45-106 by virtue of satisfying the indicated criterion as set out in paragraphs
(iv), (vi) or (vii) above, the Subscriber has provided the Issuer with the
signed risk acknowledgment form set out in Appendix “A” to this Questionnaire;



 

  II. SUBSCRIBERS PURCHASING UNDER THE “FAMILY, FRIENDS AND BUSINESS ASSOCIATES”
EXEMPTION

 

  (a) the Subscriber is (please initial or place a check-mark on the appropriate
line below and provide the requested information, as applicable):           [  ]
(xvi) a director, executive officer or control person of the Issuer, or of an
affiliate of the Issuer,               [  ] (xvii) a spouse, parent,
grandparent, brother, sister, child or grandchild of
_________________________________ (print name of person), who is a director,
executive officer or control person of the Issuer or of an affiliate of the
Issuer,               [  ] (xviii) a parent, grandparent, brother, sister, child
or grandchild of the spouse of ___________________________________ (print name
of person), who is a director, executive officer or control person of the Issuer
or of an affiliate of the Issuer,               [  ] (xix)              a close
personal friend (see guidance on making this determination that starts on page
24 below) of ___________________________________ (print name of person), who is
a director, executive officer, founder or control person of the Issuer, or of an
affiliate of the Issuer, and has been for __________________________ years based
on the following factors:                                                      
            (explain the nature of the close personal friendship),

 





   

 - 17 - 

 



  [  ] (xx)

a close business associate (see guidance on making this determination that
starts on page 24 below) of ___________________________________ (print name of
person), who is a director, executive officer, founder or control person of the
Issuer, or of an affiliate of the Issuer, and has been for
__________________________ years based on the following factors
______________________________________________________________________________
______________________________________________________________________________

______________________________________________________________________________

____________________________________________________(explain the nature of the
close business association),

          [  ] (xxi)

a founder of the Issuer or a spouse, parent, grandparent, brother, sister,
child, grandchild, close personal friend or close business associate (see
guidance on making these determinations that starts on page 24 below) of
________________________________ (print name of person), who is a founder of the
Issuer, and, if a close personal friend or close business associate of such
person, has been for __________________________ years based on the following
factors:

______________________________________________________________________________

______________________________________________________________________________ 

______________________________________________________________________________ 

__________________________________________________________________ (explain the
nature of the close personal friendship or business association),

          [  ] (xxii) a parent, grandparent, brother, sister, child or
grandchild of the spouse of ______________________________ (print name of
person), who is a founder of the Issuer,           [  ] (xxiii) a company of
which a majority of the voting securities are beneficially owned by, or a
majority of the directors are, persons or companies described in subsections
II(a)(i) to II(a)(vii) above, or           [  ] (xxiv) a trust or estate of
which all of the beneficiaries or a majority of the trustees or executors are
persons or companies described in subsections II(a)(i) to II(a)(viii) above,    
    (b) if the Subscriber is resident in the Province of Ontario or is subject
to the securities laws of the Province of Ontario, the Subscriber has provided
the Issuer with a signed risk acknowledgement form (to be provided by the Issuer
on request), and     (c) if the Subscriber is resident in the Province of
Saskatchewan or is subject to the securities laws of the Province of
Saskatchewan, and the Subscriber is relying on the indicated criterion as set
out in subsections II(a)(iv), II(a)(v) or II(a)(viii) or II(a)(ix) if the
distribution is based in whole or in part on a close personal friendship or a
close business association, the Subscriber has provided the Issuer with a signed
risk acknowledgement form (to be provided by the Issuer on request).

 

   

 - 18 - 

 

III. SUBSCRIBERS PURCHASING UNDER THE “EMPLOYEE, EXECUTIVE OFFICER, DIRECTOR AND
CONSULTANT” EXEMPTION

 

(a) the Subscriber is (please initial or place a check-mark on the appropriate
line below):       [  ] (i) an employee, executive officer, director or
consultant of the Issuer;           [  ] (ii) an employee, executive officer,
director or consultant of a related entity of the Issuer; or           [  ]
(iii) a permitted assign of a person referred to in paragraphs (a)(i) or
(a)(ii); and         (b) the Subscriber covenants, represents and warrants to
the Issuer that:         (i) in the case of a Subscriber that is an employee or
an employee’s permitted assign, the Subscriber is not induced to participate in
the distribution by expectation of employment or continued employment of the
employee with the Issuer or a related entity of the Issuer;             (ii) in
the case of a Subscriber that is an executive officer or an executive officer’s
permitted assign, the Subscriber is not induced to participate in the
distribution by expectation of appointment, employment, continued appointment or
continued employment of the executive officer with the Issuer or a related
entity of the Issuer;             (iii) in the case of a Subscriber that is a
consultant or a consultant’s permitted assign, the Subscriber is not induced to
participate in the distribution by expectation of engagement of the consultant
to provide services or continued engagement of the consultant to provide
services to the Issuer or a related entity of the Issuer; or             (iv) in
the case of a Subscriber that is an employee of a consultant, the Subscriber is
not induced by the Issuer, a related entity of the Issuer, or the consultant to
participate in the distribution by expectation of employment or continued
employment with the consultant.

 

IV. MINIMUM AMOUNT INVESTMENT

 

(a) the Subscriber is not an individual as that term is defined in applicable
Canadian securities laws,     (b) the Subscriber is purchasing the Shares as
principal for its own account and not for the benefit of any other person,    
(c) the Shares have an acquisition cost to the Subscriber of not less than
$150,000, payable in cash at the Closing, and     (d) the Subscriber was not
created and is not being used solely to purchase or hold securities in reliance
on the prospectus exemption provided under Section 2.10 of NI 45-106, it
pre-existed the Offering and has a bona fide purpose other than investment in
the Shares.

 

For the purposes of the this Questionnaire and Appendix “A” attached to this
Questionnaire:

 

  (a) an issuer is “affiliated” with another issuer if           (i) one of them
is the subsidiary of the other, or             (ii) each of them is controlled
by the same person;

 

   

 - 19 - 

 

  (b) “consultant” means, for an issuer, a person, other than an employee,
executive officer, or director of the issuer or of a related entity of the
issuer, that:             (i) is engaged to provide services to the issuer or a
related entity of the issuer, other than services provided in relation to a
distribution,             (ii) provides the services under a written contract
with the issuer or a related entity of the issuer, and             (iii) spends
or will spend a significant amount of time and attention on the affairs and
business of the issuer or a related entity of the issuer

 

and includes

 

    (iv) for an individual consultant, a corporation of which the individual
consultant is an employee or shareholder, and a partnership of which the
individual consultant is an employee or partner, and             (v) for a
consultant that is not an individual, an employee, executive officer, or
director of the consultant, provided that the individual employee, executive
officer, or director spends or will spend a significant amount of time and
attention on the affairs and business of the issuer or a related entity of the
issuer;

 

  (c) “control person” means             (i) a person who holds a sufficient
number of the voting rights attached to all outstanding voting securities of an
issuer to affect materially the control of the issuer, or             (ii) each
person in a combination of persons, acting in concert by virtue of an agreement,
arrangement, commitment or understanding, which holds in total a sufficient
number of the voting rights attached to all outstanding voting securities of an
issuer to affect materially the control of the issuer,             and, if a
person or combination of persons holds more than 20% of the voting rights
attached to all outstanding voting securities of an issuer, the person or
combination of persons is deemed, in the absence of evidence to the contrary, to
hold a sufficient number of the voting rights to affect materially the control
of the issuer;

 

  (d) director” means             (i) a member of the board of directors of a
company or an individual who performs similar functions for a company, and      
      (ii) with respect to a person that is not a company, an individual who
performs functions similar to those of a director of a company;

 

  (e) “executive officer” means, for an issuer, an individual who is          
(i) a chair, vice-chair or president,             (ii) a vice-president in
charge of a principal business unit, division or function including sales,
finance or production, or             (iii) performing a policy-making function
in respect of the issuer;

 

  (f) “financial assets” means             (i) cash,             (ii)
securities, or             (iii) a contract of insurance, a deposit or an
evidence of a deposit that is not a security for the purposes of securities
legislation;

 

   

 - 20 - 

 

  (g) “founder” means, in respect of an issuer, a person who,             (i)
acting alone, in conjunction, or in concert with one or more persons, directly
or indirectly, takes the initiative in founding, organizing or substantially
reorganizing the business of the issuer, and             (ii) at the time of the
distribution or trade is actively involved in the business of the issuer”;

 

  (h) “holding entity” means a person that is controlled by an individual;      
      (i)  “individual” means a natural person, but does not include            
(i) a partnership, unincorporated association, unincorporated syndicate,
unincorporated organization or trust, or             (ii) a natural person in
the person’s capacity as a trustee, executor, administrator or personal or other
legal representative;

 

  (j) “permitted assign” means, for a person that is an employee, executive
officer, director or consultant of an issuer or of a related entity of the
issuer,             (i) a trustee, custodian, or administrator acting on behalf
of, or for the benefit of the person,             (ii) a holding entity of the
person,             (iii) a RRSP, RRIF, or TFSA (each as defined in NI 45-106)
of the person,             (iv) a spouse of the person,             (v) a
trustee, custodian, or administrator acting on behalf of, or for the benefit of
the spouse of the person,             (vi) a holding entity of the spouse of the
person, or             (vii) a RRSP, RRIF, or TFSA of the spouse of the person;

 

  (k)  “person” includes             (i) an individual,             (ii) a
corporation,             (iii) a partnership, trust, fund and an association,
syndicate, organization or other organized group of persons, whether
incorporated or not, and             (iv) an individual or other person in that
person’s capacity as a trustee, executor, administrator or personal or other
legal representative;

 

   

 - 21 - 

 

  (l) “related entity” means, for an issuer, a person that controls or is
controlled by the issuer or that is controlled by the same person that controls
the issuer;           (m)  “related liabilities” means           (i) liabilities
incurred or assumed for the purpose of financing the acquisition or ownership of
financial assets, or           (ii) liabilities that are secured by financial
assets, and           (n) “spouse” means, an individual who,           (i) is
married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual,           (ii)
is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender, or          
(iii) in Alberta, is an individual referred to in paragraph (i) or (ii), or is
an adult interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta).

 

Guidance On Accredited Investor Exemptions for Individuals

 

An individual accredited investor is an individual:

 

  (a) who, either alone or with a spouse, beneficially owns financial assets
(please see the guidance below regarding what financial assets are) having an
aggregate realizable value that. before taxes but net of any related liabilities
(please see the guidance below regarding what related liabilities are), exceeds
$1,000,000;         (b) whose net income before taxes exceeded $200,000 in each
of the 2 most recent calendar years or whose net income before taxes combined
with that of a spouse exceeded $300,000 in each of the 2 most recent calendar
years and who, in either case, reasonably expects to exceed that net income
level in the current calendar year;         (c) who, either alone or with a
spouse, has net assets (please see the guidance below regarding calculating net
assets) of at least $5,000,000; and         (d) who beneficially owns financial
assets (please see the guidance below regarding what financial assets are)
having an aggregate realizable value that, before taxes but net of any related
liabilities (please see the guidance below regarding what related liabilities
are), exceeds $5,000,000.

 

The monetary thresholds above are intended to create bright-line standards.
Subscribers who do not satisfy these monetary thresholds do not qualify as
accredited investors.

 

Spouses

 

Sections (a), (b) and (c) above are designed to treat spouses as a single
investing unit, so that either spouse qualifies as an accredited investor if the
combined financial assets of both spouses exceed $1,000,000, the combined net
income of both spouses exceeds $300,000, or the combined net assets of both
spouses exceed $5,000,000. Section (d) above does not treat spouses as a single
investing unit.

 

   

 - 22 - 

 

If the combined net income of both spouses does not exceed $300,000, but the net
income of one of the spouses exceeds $200,000, only the spouse whose net income
exceeds $200,000 qualifies as an accredited investor.

 

Financial Assets and Related Liabilities

 

For the purposes of Sections (a) and (d) above, “financial assets” means: (1)
cash, (2) securities, or (3) a contract of insurance, a deposit or an evidence
of a deposit that is not a security for the purposes of securities legislation.
These financial assets are generally liquid or relatively easy to liquidate. The
value of a subscriber’s personal residence is not included in a calculation of
financial assets.

 

The calculation of financial assets must exclude “related liabilities”, meaning:
(1) liabilities incurred or assumed for the purpose of financing the acquisition
or ownership of financial assets, or (2) liabilities that are secured by
financial assets.

 

As a general matter, it should not be difficult to determine whether financial
assets are beneficially owned by an individual, an individual’s spouse, or both,
in any particular instance. However, in the case where financial assets are held
in a trust or in another type of investment vehicle for the benefit of an
individual, there may be questions as to whether the individual beneficially
owns the financial assets. The following factors are indicative of beneficial
ownership of financial assets:

 

  ● physical or constructive possession of evidence of ownership of the
financial asset;         ● entitlement to receipt of any income generated by the
financial asset;         ● risk of loss of the value of the financial asset; and
        ● the ability to dispose of the financial asset or otherwise deal with
it as the individual sees fit.

 

For example, securities held in a self-directed RRSP for the sole benefit of an
individual are beneficially owned by that individual.

 

In general, financial assets in a spousal RRSP can be included for the purposes
of the $1,000,000 financial asset test in Section (a) above because Section (a)
takes into account financial assets owned beneficially by a spouse. However,
financial assets in a spousal RRSP cannot be included for purposes of the
$5,000,000 financial asset test in Section (d) above.

 

Financial assets held in a group RRSP under which the individual does not have
the ability to acquire the financial assets and deal with them directly do not
meet the beneficial ownership requirements in either Sections (a) or (d) above.

 

Net Assets

 

For the purposes of Section (c) above, “net assets” means all of a subscriber’s
total assets minus all of the subscriber’s total liabilities. Accordingly, for
the purposes of the net asset test, the calculation of total assets includes the
value of a subscriber’s personal residence, and the calculation of total
liabilities includes the amount of any liability (such as a mortgage) in respect
of the subscriber’s personal residence.

 

To calculate a subscriber’s net assets under the net asset test, subtract the
subscriber’s total liabilities from the subscriber’s total assets. The value
attributed to assets should reasonably reflect their estimated fair value.
Income tax is considered a liability if the obligation to pay it is outstanding
at the time of the distribution of the security to the subscriber by the Issuer.

 

   

 - 23 - 

 

Guidance On Accredited Investor Exemptions for Corporations, Trusts and Other
Entities

 

Accredited investors that are corporations, trusts or other entities include:

 

  (a) a corporation, trust or other entity, other than an investment fund, that
has net assets (please see the guidance below regarding calculating net assets)
of at least $5,000,000 as shown on its most recently prepared financial
statements in accordance with applicable generally accepted accounting
principles and that has not been created or used solely to purchase or hold
securities as an accredited investor;         (b) a corporation, trust or other
entity in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors; and         (c) a trust
established by an accredited investor for the benefit of the accredited
investor’s family members of which a majority of the trustees are accredited
investors and all of the beneficiaries are the accredited investor’s spouse, a
former spouse of the accredited investor or a parent, grandparent, brother,
sister, child or grandchild of that accredited investor, of that accredited
investor’s spouse or of that accredited investor’s former spouse.

 

Net Assets

 

For the purposes of Section (a) above, “net assets” means all of the
subscriber’s total assets minus all of the subscriber’s total liabilities. The
minimum net asset threshold of $5,000,000 specified in Section (a) above must be
shown on the entity’s most recently prepared financial statements. The financial
statements must be prepared in accordance with applicable generally accepted
accounting principles.

 

Guidance on Close Personal Friend and Close Business Associate Determination

 

A “close personal friend” of a director, executive officer, founder or control
person of an issuer is an individual who knows the director, executive officer,
founder or control person well enough and has known them for a sufficient period
of time to be in a position to assess their capabilities and trustworthiness and
to obtain information from them with respect to the investment.

 

The following factors are relevant to this determination:

 

  (a) the length of time the individual has known the director, executive
officer, founder or control person,         (b) the nature of the relationship
between the individual and the director, executive officer, founder or control
person including such matters as the frequency of contacts between them and the
level of trust and reliance in the other circumstances, and         (c) the
number of “close personal friends” of the director, executive officer, founder
or control person to whom securities have been distributed in reliance on the
private issuer exemption or the family, friends and business associates
exemption.

 

An individual is not a close personal friend solely because the individual is:

 

  (a) a relative,         (b) a member of the same club, organization,
association or religious group,         (c) a co-worker, colleague or associate
at the same workplace,         (d) a client, customer, former client or former
customer,         (e) a mere acquaintance, or         (f) connected through some
form of social media, such as Facebook, Twitter or LinkedIn.

 

   

 - 24 - 

 

The relationship between the individual and the director, executive officer,
founder or control person must be direct. For example, the exemption is not
available to a close personal friend of a close personal friend of a director of
the issuer. Further, a relationship that is primarily founded on participation
in an internet forum is not considered to be that of a close personal friend.

 

A “close business associate” is an individual who has had sufficient prior
business dealings with a director, executive officer, founder or control person
of the issuer to be in a position to assess their capabilities and
trustworthiness and to obtain information from them with respect to the
investment.

 

The following factors are relevant to this determination:

 

  (a) the length of time the individual has known the director, executive
officer, founder or control person,         (b) the nature of any specific
business relationships between the individual and the director, executive
officer, founder or control person, including, for each relationship, when it
began, the frequency of contact between them and when it terminated if it is not
ongoing, and the level of trust and reliance in the other circumstances,        
(c) the nature and number of any business dealings between the individual and
the director, executive officer, founder or control person, the length of the
period during which they occurred, and the nature and date of the most recent
business dealing, and         (d) the number of “close business associates” of
the director, executive officer, founder or control person to whom securities
have been distributed in reliance on the private issuer exemption or the family,
friends and business associates exemption.

 

An individual is not a close business associate solely because the individual
is:

 

  (a) a member of the same club, organization, association or religious group,  
      (b) a co-worker, colleague or associate at the same workplace,         (c)
a client, customer, former client or former customer,         (d) a mere
acquaintance, or         (e) connected through some form of social media, such
as Facebook, Twitter or LinkedIn.

 

The relationship between the individual and the director, executive officer,
founder or control person must be direct. For example, the exemptions are not
available for a close business associate of a close business associate of a
director of the issuer. Further, a relationship that is primarily founded on
participation in an internet forum is not considered to be that of a close
business associate.

 

The Subscriber agrees that the above representations and warranties will be true
and correct both as of the execution of this Questionnaire and as of the Closing
and acknowledges that they will survive the completion of the issue of the
Shares.

 

The Subscriber acknowledges that the foregoing representations and warranties
are made by the Subscriber with the intent that they be relied upon in
determining the suitability of the Subscriber to acquire the Shares and that
this Questionnaire is incorporated into and forms part of the Agreement and the
undersigned undertakes to immediately notify the Issuer of any change in any
statement or other information relating to the Subscriber set forth herein which
takes place prior to the closing time of the purchase and sale of the Shares.

 

   

 - 25 - 

 

The Subscriber undertakes to immediately notify the Issuer of any change in any
statement or other information relating to the Subscriber set forth in the
Agreement or in this Questionnaire which takes place prior to the Closing.

 

By completing this Questionnaire, the Subscriber authorizes the indirect
collection of this information by each applicable regulatory authority or
regulator and acknowledges that such information is made available to the public
under applicable laws.

 

DATED as of day of ______________, 2018.

 

      Print Name of Subscriber (or person signing as agent of the Subscriber)  
    By:       Signature                 Print Name and Title of Authorized    
Signatory (if Subscriber is not an individual)

 

   

 - 26 - 

 

APPENDIX “A”
TO CANADIAN INVESTOR QUESTIONNAIRE

 

Form 45-106F9


 

 

WARNING!

This investment is risky. Don’t invest unless you can afford to lose all the
money you pay for this investment.  

 

 



SECTION 1 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER 1. About your
investment Type of securities: Shares. Issuer: ICOX INNOVATIONS INC. (the
“Issuer”)





Purchased from: The Issuer. SECTIONS 2 TO 4 TO BE COMPLETED BY THE PURCHASER 2.
Risk acknowledgement This investment is risky. Initial that you understand that:
Your
initials Risk of loss – You could lose your entire investment of
$                  . [Instruction: Insert the total dollar amount of the
investment.]   Liquidity risk – You may not be able to sell your investment
quickly – or at all.   Lack of information – You may receive little or no
information about your investment.   Lack of advice – You will not receive
advice from the salesperson about whether this investment is suitable for you
unless the salesperson is registered. The salesperson is the person who meets
with, or provides information to, you about making this investment. To check
whether the salesperson is registered, go to www.aretheyregistered.ca.   3.
Accredited investor status You must meet at least one of the following criteria
to be able to make this investment. Initial the statement that applies to you.
(You may initial more than one statement.) The person identified in section 6 is
responsible for ensuring that you meet the definition of accredited investor.
That person, or the salesperson identified in section 5, can help you if you
have questions about whether you meet these criteria. Your
initials ● Your net income before taxes was more than $200,000 in each of the 2
most recent calendar years, and you expect it to be more than $200,000 in the
current calendar year. (You can find your net income before taxes on your
personal income tax return.)   ● Your net income before taxes combined with your
spouse’s was more than $300,000 in each of the 2 most recent calendar years, and
you expect your combined net income before taxes to be more than $300,000 in the
current calendar year.   ● Either alone or with your spouse, you own more than
$1 million in cash and securities, after subtracting any debt related to the
cash and securities.   ● Either alone or with your spouse, you have net assets
worth more than $5 million. (Your net assets are your total assets (including
real estate) minus your total debt.)  



 

   

 - 27 - 









 



4. Your name and signature By signing this form, you confirm that you have read
this form and you understand the risks of making this investment as identified
in this form. First and last name (please print): Signature: Date: SECTION 5 TO
BE COMPLETED BY THE SALESPERSON 5. Salesperson information [Instruction: The
salesperson is the person who meets with, or provides information to, the
purchaser with respect to making this investment. That could include a
representative of the issuer or selling security holder, a registrant or a
person who is exempt from the registration requirement.] First and last name of
salesperson (please print): Telephone: Email: Name of firm (if registered):
SECTION 6 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER 6. For more
information about this investment For investment in a non-investment fund ICOX
INNOVATIONS INC.

4101 Redwood Avenue, Building F

Los Angeles, CA 90066

Attn: Michael Blum

Telephone:

Email:

 

For more information about prospectus exemptions, contact your local securities
regulator. You can find contact information at www.securities-administrators.ca.



 

Form instructions:

 

1. This form does not mandate the use of a specific font size or style but the
font must be legible 2. The information in sections 1, 5 and 6 must be completed
before the purchaser completes and signs the form. 3. The purchaser must sign
this form. Each of the purchaser and the issuer or selling security holder must
receive a copy of this form signed by the purchaser. The issuer or selling
security holder is required to keep a copy of this form for 8 years after the
distribution.

 

   

 - 28 - 

 

EXHIBIT B

 

UNITED STATES ACCREDITED INVESTOR QUESTIONNAIRE

 

Capitalized terms used in this United States Accredited Investor Questionnaire
(this “Questionnaire”) and not specifically defined have the meaning ascribed to
them in the Private Placement Subscription Agreement between the undersigned
(the “Subscriber”) and ICOX Innovations Inc. (the “Issuer”) to which this
Questionnaire is attached.

 

This Questionnaire applies only to persons that are U.S. Purchasers. A “U.S.
Purchaser” is: (a) any U.S. Person, (b) any person purchasing the Shares on
behalf of any U.S. Person, (c) any person that receives or received an offer of
the Shares while in the United States, or (d) any person that is in the United
States at the time the Subscriber’s buy order was made or this Agreement was
executed or delivered.

 

The Subscriber understands and agrees that none of the Shares have been or will
be registered under the 1933 Act, or applicable state, provincial or foreign
securities laws, and the Shares are being offered and sold to the Subscriber in
reliance upon the exemption provided in Section 4(2) of the 1933 Act and Rule
506 of Regulation D under the 1933 Act for non-public offerings. The Shares are
being offered and sold within the United States only to “accredited investors”
as defined in Rule 501(a) of Regulation D. The Shares offered hereby are not
transferable except in accordance with the restrictions described herein.

 

If the Subscriber owns any securities of the Issuer, provide details and dates
of acquisition of such securities:



 

 

 



 

 

 



 

The Subscriber became aware of and interested in the Offering as a result of:

 

 

 



 

 

 



(insert description of how and when the Subscriber became aware of the Offering)

 

The Subscriber has a substantive pre-existing relationship with the Issuer.
Provide details of such relationship:

 

 

 



 

The Subscriber represents, warrants, covenants and certifies (which
representations, warranties, covenants and certifications will survive the
Closing) to the Issuer (and acknowledges that the Issuer is relying thereon)
that:

 

1. it is not resident in Canada;     2. is a current security holder of the
Issuer or has a substantive pre-existing relationship with the Issuer (as
described above);     3. it has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Shares and it is able to bear the economic risk of loss of its
entire investment;

 

   

 - 29 - 

 

4. the Issuer has provided to it the opportunity to ask questions and receive
answers concerning the terms and conditions of the Offering and it has had
access to such information concerning the Issuer as it has considered necessary
or appropriate in connection with its investment decision to acquire the Shares;
    5. it is acquiring the Shares for its own account, for investment purposes
only and not with a view to any resale, distribution or other disposition of the
Shares in violation of the United States securities laws;     6. it (i) has
adequate net worth and means of providing for its current financial needs and
possible personal contingencies, (ii) has no need for liquidity in this
investment, and (iii) is able to bear the economic risks of an investment in the
Shares for an indefinite period of time;     7. if the Subscriber is an
individual (that is, a natural person and not a corporation, partnership, trust
or other entity), then it satisfies one or more of the categories indicated
below (please place an “X” on the appropriate lines):

 

  ___________ a natural person whose individual net worth, or joint net worth
with that person’s spouse, exceeds US$1,000,000. For purposes of this category,
“net worth” means the excess of total assets at fair market value (including
personal and real property, but excluding the estimated fair market value of a
person’s primary residence/home) over total liabilities. Total liabilities
excludes any mortgage on the primary residence/home in an amount of up to the
home’s estimated fair market value as long as the mortgage was incurred more
than 60 days before the Shares are purchased, but includes (i) any mortgage
amount in excess of the home’s fair market value and (ii) any mortgage amount
that was borrowed during the 60 day period before the Closing Date for the
purpose of investing in the Shares,         ___________ a natural person who had
an individual income in excess of US$200,000 in each of the two most recent
years, or joint income with their spouse in excess of US$300,000 in each of
those years and has a reasonable expectation of reaching the same income level
in the current year, or         ___________ a director or executive officer of
the Issuer;

 

8. if the Subscriber is a corporation, partnership, trust or other entity), then
it satisfies one or more of the categories indicated below (please place an “X”
on the appropriate lines):

 

  ___________ an organization described in Section 501(c)(3) of the United
States Internal Revenue Code, a corporation, a Massachusetts or similar business
trust or partnership, not formed for the specific purpose of acquiring the
Shares, with total assets in excess of US$5,000,000,

 

   

 - 30 - 

 

  ___________ a “bank” as defined under Section (3)(a)(2) of the 1933 Act or
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the 1933 Act acting in its individual or fiduciary capacity; a
broker dealer registered pursuant to Section 15 of the Securities Exchange Act
of 1934 (United States); an insurance company as defined in Section 2(13) of the
1933 Act; an investment company registered under the Investment Company Act of
1940 (United States) or a business development company as defined in Section
2(a)(48) of such Act; a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958 (United States); a plan with total assets in excess of
US$5,000,000 established and maintained by a state, a political subdivision
thereof, or an agency or instrumentality of a state or a political subdivision
thereof, for the benefit of its employees; an employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974 (United States)
whose investment decisions are made by a plan fiduciary, as defined in Section
3(21) of such Act, which is either a bank, savings and loan association,
insurance company or registered investment adviser, or if the employee benefit
plan has total assets in excess of US$5,000,000, or, if a self-directed plan,
whose investment decisions are made solely by persons that are accredited
investors,         ___________ a private business development company as defined
in Section 202(a)(22) of the Investment Advisers Act of 1940 (United States),  
      ___________ a trust with total assets in excess of US$5,000,000, not
formed for the specific purpose of acquiring the Shares, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) under the
1933 Act, or         ___________ an entity in which all of the equity owners
satisfy the requirements of one or more of the categories set forth in Section 6
of this Questionnaire;

 

9. it has not purchased the Shares as a result of any form of general
solicitation or general advertising, including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio, internet, television or other form of telecommunications,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising;       10. if the Subscriber decides to
offer, sell or otherwise transfer any of the Shares, it will not offer, sell or
otherwise transfer any of such Shares, directly or indirectly, unless:        
(a) the sale is to the Issuer,         (b) the sale is made outside the United
States in a transaction meeting the requirements of Rule 904 of Regulation S
under the 1933 Act and in compliance with applicable local laws and regulations
in which such sale is made;         (c) the sale is made pursuant to the
exemption from the registration requirements under the 1933 Act provided by Rule
144 thereunder and in accordance with any applicable state securities or “blue
sky” laws, or         (d) the Shares are sold in a transaction that does not
require registration under the 1933 Act or any applicable state laws and
regulations governing the offer and sale of securities, and         (e) it has,
prior to such sale pursuant to subsection (c) or (d), furnished to the Issuer an
opinion of counsel of recognized standing reasonably satisfactory to the Issuer,
to such effect;

 

   

 - 31 - 

 

11. it understands and acknowledges that, upon the issuance thereof, and until
such time as the same is no longer required under the applicable requirements of
the 1933 Act or applicable U.S. state laws and regulations, the certificates
representing the Shares, and all securities issued in exchange therefor or in
substitution thereof, will bear a legend (in addition to the legends required by
Canadian securities laws and the Exchange) in substantially the following form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”). THE
HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF ICOX
INNOVATIONS INC. (THE “ISSUER”) THAT SUCH SECURITIES MAY BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED ONLY (A) TO THE ISSUER; (B) OUTSIDE THE UNITED STATES IN
ACCORDANCE WITH RULE 904 OF REGULATION S UNDER THE U.S. SECURITIES ACT OR (C) IN
ACCORDANCE WITH THE EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT
PROVIDED BY RULE 144 THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS; OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES
LAWS, AND, IN THE CASE OF PARAGRAPH (C) OR (D), THE SELLER FURNISHES TO THE
ISSUER AN OPINION OF COUNSEL OF RECOGNIZED STANDING IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO SUCH EFFECT. DELIVERY OF THIS CERTIFICATE MAY NOT
CONSTITUTE GOOD DELIVERY IN SETTLEMENT OF TRANSACTIONS ON STOCK EXCHANGES IN
CANADA.”

 

Delivery of certificates bearing such a legend may not constitute “good
delivery” in settlement of transactions on Canadian stock exchanges or
over-the-counter markets. If the Issuer is a “foreign issuer” with no
“substantial U.S. market interest” (all within the meaning of Regulation S under
the 1933 Act) at the time of sale, a new certificate, which will constitute
“good delivery”, will be made available to the purchaser upon provision to the
Issuer by the Subscriber of a declaration together with such other evidence of
the availability of an exemption as the Issuer or its transfer agent may
reasonably require.

 

12. it consents to the Issuer making a notation on its records or giving
instructions to any transfer agent of the Issuer in order to implement the
restrictions on transfer set forth and described in this Questionnaire and the
Agreement; and     13. it is resident in the United States of America, its
territories and possessions or any state of the United States or the District of
Columbia (collectively the “United States”), is a “U.S. Person” as such term is
defined in Regulation S or was in the United States at the time the Shares were
offered or the Agreement was executed.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

   

 - 32 - 

 

The Subscriber undertakes to notify the Issuer immediately of any change in any
representation, warranty or other information relating to the Subscriber set
forth herein which takes place prior to the closing time of the purchase and
sale of the Shares.

 

Dated ____________________, 2018.

 

  X   Signature of individual (if Subscriber is an individual)       X  
Authorized signatory (if Subscriber is not an individual)           Name of
Subscriber (please print)           Name of authorized signatory (please print)

 

   

 - 33 - 

 

EXHIBIT C

 

RISK ACKNOWLEDGEMENT FORM

 

Risk Acknowledgement under BCI 32-513
Registration exemption for trades
in connection with certain prospectus-exempt distributions

 

Name of Issuer: ICOX INNOVATIONS INC.

 

Name of Seller: _______________________________________

 

I acknowledge that

 



o the person selling me these securities is not registered with a securities
regulatory authority and is prohibited from telling me that this investment is
suitable for me;     o the person selling me these securities does not act for
me;     o this is a risky investment and I could lose all my money;     o the
person selling me these securities has not provided financial services to me
other than in connection with a Prospectus-Exempt Distribution;     o the person
selling me these securities does not hold or have access to my assets;     o I
am investing entirely at my own risk.

 

Date

 

_____________________________

Signature of Subscriber

 

_____________________________

Print name of Subscriber

 

______________________________________

Name of salesperson acting on behalf of seller

 

Sign two copies of this document. Keep one copy for your records.



 

National Instrument 45-106 Prospectus and Registration Exemptions may require
you to sign an additional risk acknowledgement form. If you want advice about
the merits of this investment and whether these securities are a suitable
investment for you, contact a registered adviser or dealer.

 

   

 - 34 - 

 

EXHIBIT D

 

WIRE INSTRUCTIONS

 

   

   





